NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


MARIE J. CHAMPAGNE,                              )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D17-4484
                                                 )
HSBC BANK USA, NATIONAL                          )
ASSOCIATION, AS TRUSTEE FOR                      )
DEUTSCHE ALT-A SECURITIES                        )
MORTGAGE LOAN TRUST, SERIES                      )
2007-1,                                          )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed May 18, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Charlotte County; James R.
Thompson, Senior Judge.

Douglas W. Grissinger of Mellor, Grissinger
& Backo, LLP, North Port, for Petitioner.

Michele L. Stocker of Greenberg Traurig,
P.A., Fort Lauderdale; and Kimberly S.
Mello and Vitaliy Kats of Greenberg Traurig,
P.A., Tampa, for Respondent.

PER CURIAM.


               Dismissed.

KELLY, MORRIS, and LUCAS, JJ., Concur.